DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation “the third intercepting wall” in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, claim 15 is interpreted as depending from claim 14 (instead of claim 13, as currently recited).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13, 17, 18, 20 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (US 2017/0148856 A1; hereinafter, “Choi”).
Regarding claims 1-13, 17, 18, 20 and 22:
	re claim 1, Choi discloses a display substrate, comprising a display region A2 (Fig. 7 and [0055]), a barrier region A3 (Fig. 7 and [0055]) and an opening region A1 (Fig. 7 and [0055]), wherein the display region and the barrier region surround the opening region (see opening “TH” in Figs. 1 and 11, wherein the display area and barrier area surrounds “TH”), and the barrier region A3 is located between the display region A2 and the opening region A1,
the barrier region A3 comprises a first barrier wall (Fig. 7, the wall/stack including “610B1/620B1” that is closest to the TFT 130), a first intercepting wall (Fig. 7, the central wall/stack including “610A/620A”), and a second barrier wall (Fig. 7, the wall/stack including “610B1/620B1/610B2” that is closest to the opening “TH”), which are sequentially arranged 
the first barrier wall comprises a first metal layer structure 610B1/620B1/610B2/620B2 [0156], and at least one lateral surface of the first metal layer structure surrounding the opening region is provided with a notch (in Fig. 7, see notches on the surface of 610B1/620B1/610B2/620B2);
the first intercepting wall comprises a first insulating layer structure 610A/620A (wherein 620A is an insulator, [0153]); and
the second barrier wall comprises a second metal layer structure 610B2/620B2/220/230 (Figs. 3, 7, and [0056, 0070]) and a first stacked structure 610B1/620B1/610B2/620B2, the second metal layer structure is located on the first stacked structure (Fig. 7), at least one lateral surface of the second metal layer structure 610B2/610B2/220/230 surrounding the opening region is provided with a notch (in Fig. 7, see notches on the surface of 610B2/620B2/220/230), the first stacked structure 610B1/620B1/610B2/620B2 comprises a stacked layer of a metal layer 610B1 [0156] and an insulating layer 620B1 [0157];
re claim 2, the display substrate according to claim 1, wherein each of the first metal layer structure 610B1/620B1/610B2/620B2 and the second metal layer structure 610B2/620B2/220/230 comprises a plurality of sub-metal layers stacked, and the plurality of sub-metal layers 610B1/610B2 of the first metal layer structure are disposed on the same layers 101/103 (Fig. 7) with the plurality of sub-metal layers 610B2/230 of the second metal layer structure, respectively;
re claim 3, the display substrate according to claim 1, further comprising a base substrate 100 (Fig. 7 and [0054]), wherein the display region A2 (Fig. 7) comprises a thin film transistor 
the storage capacitor 150’ (Fig. 7) comprises a first electrode plate 151’ and a second electrode plate 152’, the first electrode plate is disposed on the same layer with the gate electrode [0066]; and
the first metal layer structure 610B1/620B1/610B2/620B2 and the second metal layer structure 610B2/620B2/220/230 are disposed on the same layer 101 (Fig. 7) with the source-drain electrode 133/134;
the display substrate further comprises an interlayer insulating layer 107 (Fig. 7 and [0056]), the interlayer insulating layer 107 is at least partially located between the source-drain electrode 133/134 and the gate insulating layer 103, and the second electrode plate 152’ is disposed between the gate electrode insulating layer 103 and the interlayer insulating layer 107;
re claim 4, the display substrate according to claim 3, wherein the stacked layer of the first stacked structure 610B1/620B1/610B2/620B2 comprises a first metal sub-layer 610B1, a first insulating sub-layer 620B1, a second metal sub-layer 610B2, and a second insulating sub-layer 620B2, which are sequentially disposed on the base substrate 100 (Fig. 7),
the first metal sub-layer is disposed on the same layer 101 (Fig. 7) with the gate electrode 132, the first insulating sub-layer is disposed on the same layer 101 with the gate electrode insulating layer, the second metal sub-layer is disposed on the same layer 101 with the second electrode plate 152’ (Fig. 7), and the second insulating sub-layer is disposed on the same layer 101 with the interlayer insulating layer 107 (Fig. 7);
re claim 5, the display substrate according to claim 3, wherein the first barrier wall 610B1/620B1/610B2/620B1 (e.g., the barrier stack/wall closest to the TFT 130 in Fig. 7)further comprises a second insulating layer structure 300 (Fig. 7 and [0081]), and the first metal layer structure 610B1/620B1/610B2/620B2 is located on the second insulating layer structure 300, the second insulating layer structure  300 is disposed at least on the same layer 101 (Fig. 7) with the gate insulating layer 103 and the interlayer insulating layer 107;
re claim 6, the display substrate according to claim 5, further comprising a barrier layer 101 and a buffer layer 103 disposed on the base substrate 100 (Fig. 7), wherein the second insulating layer structure 300 comprises a first portion 310 and a second portion 320 which are disposed in a stacked manner, the first portion is disposed at least on the same layer 100 (Fig. 7) with the gate insulating layer 103 and the interlayer insulating layer 107, and the second portion is disposed at least on the same layer 100 with the barrier layer 101 and the buffer layer 103;
re claim 7, the display substrate according to claim 6, wherein, in a longitudinal section of the second insulating layer structure 300 (Fig. 7), the first portion 310 has a smaller width (i.e., a width of 310 within the trench for the three walls in Fig. 7) than that of the second portion 320 so that the longitudinal section has a step shape as a whole (i.e., there are three steps above the trench in Fig. 7);
re claim 8, the display substrate according to claim 3, wherein the display region A2 (Fig. 7) further comprises:
a planarization layer 109 (Fig. 7 and [0067]) for planarizing the thin film transistor 130;

a spacer 220 (Fig. 7 and [0056]) on a side of the pixel defining layer 110 away from the planarization layer 109,
the first insulating layer structure 620A (Fig. 7) of the first intercepting wall (central stack 610A/620A in Fig. 7) is disposed on the same layer 103 (Fig. 7) with at least one of the planarization layer 109, the pixel defining layer 110, and the spacer 220;
re claim 9, the display substrate according to claim 1, further comprising an encapsulation layer 300 (Fig. 7 and [0056]), wherein the encapsulation layer encapsulates at least the first barrier wall;
re claim 10, the display substrate according to claim 9, wherein the encapsulation layer 300 (Fig. 7) comprises a first inorganic encapsulation layer 310 [0081], a first organic encapsulation layer 320 [0081], and a second inorganic encapsulation layer 320 (i.e., noted [0051, 0083, 0085], wherein layer 320 is an organic-inorganic layer formed by “stacking” inorganic material into an organic layer) which are sequentially stacked on the first barrier wall;
re claim 11, the display substrate according to claim 1, further comprising a first organic insulating layer 310 (Fig. 7 and [0081]), wherein the first organic insulating layer covers at least the second barrier wall;
re claim 12, the display substrate according to claim 8, wherein the barrier region A3 (Fig. 7) further comprises a second intercepting wall 105/106/220/230 (i.e., the wall at the edge of the opening “TH”) adjacent to the first intercepting wall 610A/620A (Fig. 7) and on a side of 
re claim 13, the display substrate according to claim 12, wherein the second intercepting wall 105/106/220/230 (Fig. 7) is disposed on the same layer 101 with the planarization layer 109, the pixel defining layer 110, and the spacer 220; and 
re claim 17, the display substrate according to claim 1, further comprising at least one of an image sensor or an infrared sensor (e.g., a camera can be placed in the opening “TH”, see [0192]), wherein the at least one of the image sensor or the infrared sensor are bonded to the base substrate (this limitation is considered inherent to placing a camera within the opening “TH”), and an orthographic projection of the at least one of the image sensor or the infrared sensor (camera) on the base substrate 100 (Figs. 7 and 11) at least partially overlaps with the opening region TH (i.e., the camera inherent layer overlaps with the base substrate either vertically and/or horizontally, e.g., a orthographic projection can be on a top surface or side surface of the base substrate 100);
re claims 18 and 20, the current claims are essentially drawn to a manufacturing method for the display substrate of claims 1 and 3, respectively, wherein all pertinent limitations in the current claims are recited in claims 1 and 3; accordingly, the current claims are disclosed by Choi for reasons stated hereinbefore with respect to claims 1 and 3; and
re claim 22, initially, with respect to this claim, the process flow shown in Figs. 8A-8F will be referenced; accordingly, the manufacturing method of the display substrate according to claim 20, wherein the first barrier wall (see area including “610B’” in Fig, 8A and 610B2 in fig. 8B) further comprises a second insulating layer structure 620B2 (Fig. 8C), and the first metal layer structure 610B2 (Fig. 8C) is formed on the second insulating layer structure 620B2 (Fig. 
the manufacturing method further comprises forming a bending region (e.g., region A3 can be referred to as a bending region) located on a side of the display region A2 (Figs. 8A-8C),
forming the bending region comprises etching an insulating layer 106 (Figs. 8A-8B) located in the bending region to form a groove (Fig. 8B), the groove and the second insulating layer structure 620B2 (Fig. 8B) are formed by the same etching process (Fig. 8A-8B).
Therefore, Choi anticipates claims 1-13, 17, 18, 20 and 22.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Choi et al. (US 2017/0162637 A1; hereinafter, “Choi-II”).
Choi anticipates claim 1 but does not specifically disclose a lead wire in the barrier region.  However, it is noted Choi discloses the opening TH is surrounded by a displayer area DA (see Figs. 1 and 11).  Choi-II is cited to show, in a display substrate/device similar to that in Choi, an opening TH (See Choi-II, Fig. 2) is bypassed by a lead wire CP (Fig. 3B and [0091]) for signal line electrically connected to a signal line DLj in the display region DA.
It would have been obvious to one of ordinary skill in the art specifically incorporate, into Choi, a wiring configuration similar to that shown/taught by Choi-II, because the wiring configuration would maximize a number of pixels in the display region DA.


Allowable Subject Matter
Claims 14 and 15(as interpreted/understood) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 14 and 15(as interpreted) are allowed primarily because the prior art of record cannot anticipate or render obvious the limitations in claim 14 (when combined with the limitations in claims 1, 3, 8 and 12); and claim 15(as interpreted) depends from claim 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references listed on the attached PTO-892 disclose display substrates with openings/holes and walls/dams surrounding the openings/hole in a manner similar to that of the current invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEX H MALSAWMA whose telephone number is (571)272-1903. The examiner can normally be reached M-F (4-12 Hours, between 5:30AM-10PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEX H MALSAWMA/Primary Examiner, Art Unit 2892